Citation Nr: 0915041	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  08-06 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to a compensable evaluation for the service-
connected atrophy of the adductor muscle of the right thigh.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from October 1940 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision of the RO.  

In January 2009, the Veteran submitted a statement in 
connection with his claim that was not accompanied by a 
waiver of RO consideration.  The substance of the Veteran's 
statement, however, is duplicative of other statements and 
argument already contained in the Veteran's claims file.  

The Board therefore finds that a remand for initial RO 
consideration, to the extent warranted by the Veteran's 
statement, is not required in this case.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

For the reasons set forth hereinbelow, the Veteran's claims 
must be remanded.  

In this case, the Board notes that the Veteran was afforded a 
VA examination dated in July 2008 in connection with his 
right thigh claim.  The examiner noted the Veteran's symptoms 
and conducted a thorough examination of the Veteran's knees, 
to include stability and DeLuca criteria.  

The Veteran's right femur was also examined and well as a 
bone scan of the Veteran's hips.  Range of motion testing of 
the Veteran's hips, however, was not conducted.

In this regard, the Board notes that the Veteran's right 
thigh disability is rated under Diagnostic Code 5315. Under 
Diagnostic Code 5315 muscle group XV function is evaluated by 
examining the adduction of the hip, flexion of the hip, and 
flexion of the knee.  Slight disability is the rated as 
noncompensable, moderate disability is evaluated as 10 
percent disabling, moderately severe disability is evaluated 
as 20 percent disabling, and severe disability is rated as 30 
percent disabling.  

Based on the foregoing, the Board finds that this matter 
should be remanded and that upon remand, the Veteran should 
be afforded an additional VA examination that addresses the 
adduction of the hip, flexion of the hip, and flexion of the 
knee.  

The examiner should then specifically indicate whether the 
Veteran's right thigh disability is slight, moderate, 
moderately severe, or severe.  Pursuant to VCAA, such an 
examination is necessary to adjudicate these claims.  See 
38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

In addition, the Board notes that, for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the Veteran was provided notice that conforms 
to the requirements of Vazquez-Flores, to the extent that the 
Veteran was informed of the Diagnostic Codes governing the 
hip and thigh.  The Veteran was not, however, notified of the 
criteria for the Diagnostic Code governing flexion of the 
knee.  Upon remand, therefore, the RO should provide full 
VCAA notice as set forth in Vazquez-Flores in connection with 
his claim for increased rating.  

Accordingly, the case is REMANDED to the RO for the following 
action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should send the Veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim for increase rating, 
the claimant must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, 
(ii) notice of the requirements for a 
higher evaluation under the Diagnostic 
Codes, including Diagnostic Code 5315 and 
the applicable Diagnostic Codes governing 
adduction and flexion of the hip, and 
flexion of the knee, (iii) notice that an 
increased rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 
noncompensable to as much as 100 percent 
(depending on the disability involved), 
based on the nature of the symptoms of 
the conditions for which disability 
compensation is being sought, their 
severity and duration, and their impact 
upon employment and daily life, and (iv) 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation, to include 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability.  
Vazquez-Flores v. Peake, 22 Vet.App. 37 
(2008).  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, the 
RO should schedule the Veteran for an 
appropriate VA examination (or 
examinations) in order to determine the 
current severity of the service-connected 
right thigh disability.  The claims 
folder must be made available to the 
examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  All 
indicated tests, including x-ray studies 
and laboratory tests should be completed.  
These tests should include a complete 
test of the range of motion of the 
affected joints.  All findings should be 
reported.  In addition, the examiner 
should specifically address the adduction 
of the hip, flexion of the hip, and 
flexion of the knee.  The examiner should 
then specifically indicate whether the 
Veteran's right thigh disability is 
slight, moderate, moderately severe, or 
severe.  

In rendering the opinion, the examiner 
must also fully describe any pain, 
weakened movement, excess fatigability, 
and incoordination present and, to the 
extent possible, should express any 
functional loss in terms of additional 
degrees of limited motion.  And the 
examiner should express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  

3.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



